Opinion
Per Curiam,
Petitioner challenges his 1960 conviction in reliance on the decision in Escobedo v. Illinois, 378 U.S. 478, 84 S. Ct. 1758 (1964), and Mallory v. United States, 354 U.S. 449, 77 S. Ct. 1356 (1957). He further alleges a pretrial deprivation of the right to counsel on the *149basis of the decision in White v. Maryland, 373 U.S. 59, 83 S. Ct. 1050 (1963).
We find no merit in petitioner’s contentions. Having concluded in Commonwealth v. Negri, 419 Pa. 117, 213 A. 2d 670 (1965), that the mandate of Escobedo is not to be given retrospective application, Negri is here controlling. Petitioner’s contention in reliance on Mallory is foreclosed by our decision in Commonwealth ex rel. Sleighter v. Banmiller, 392 Pa. 133, 139 A. 2d 918 (1958).*
Finally, the record fails to disclose any prejudice arising from petitioner’s lack of counsel at the preliminary hearing and, therefore, no violation of his constitutional rights resulted. See Commonwealth ex rel. Butler v. Rundle, 416 Pa. 321, 206 A. 2d 283 (1965).
Order affirmed.
Mr. Justice Cohen dissents.

 Cf. Culombe v. Connecticut, 367 U.S. 568, 81 S. Ct. 1860 (1961); Gallegos v. Nebraska, 342 U.S. 55, 72 S. Ct. 141 (1951).